Citation Nr: 1515152	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-28 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been received to reopen a service connection claim for residuals of a concussion.    

3.  Whether new and material evidence has been received to reopen a service connection claim for a right wrist disorder.    

4.  Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disorder.  

5.  Whether new and material evidence has been received to reopen a service connection claim for a left shoulder disorder.  

6.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disorder.  

7.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disorder.  

8.  Whether new and material evidence has been received to reopen a service connection claim for a liver disorder.  

9.  Entitlement to service connection for erectile dysfunction (ED).  

10.  Entitlement to service connection for an eye disorder.  

11.  Entitlement to service connection for sarcoidosis.    

12.  Entitlement to service connection for a back disorder.  

13.  Entitlement to service connection for a left wrist disorder.  

14.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.    

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing from the RO.  A transcript of the hearing has been included in the record.     

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the September 2012 Statement of the Case (SOC) and has been considered pursuant to the Veteran's June 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  

As detailed in the REMAND portion of the decision below, several issues will be REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal regarding the claim to reopen service connection for an acquired psychiatric disorder.   

2.  On June 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of the appeal regarding the claim to reopen service connection for residuals of a concussion.     

3.  In an unappealed July 2005 rating decision, the RO denied service connection for bilateral shoulder and knee disorders, a right wrist disorder, and a liver disorder.     

4.  New evidence received since the July 2005 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for bilateral shoulder and knee disorders, a right wrist disorder, and a liver disorder, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding the claim to reopen service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal by the Veteran regarding the claim to reopen service connection for residuals of a concussion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  A July 2005 rating decision by the RO that denied service connection for bilateral shoulder and knee disorders, a right wrist disorder, and a liver disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

4.  New and material evidence has been received to reopen the claims of service connection for bilateral shoulder and knee disorders, a right wrist disorder, and a liver disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.    Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, during the June 12, 2013 Board hearing, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (in the presence of his representative) that he wanted to withdraw from appellate consideration the appeals regarding the claims to reopen service connection for an acquired psychiatric disorder, and residuals of a concussion.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and each is dismissed. 

II.  The Claims to Reopen Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

In April 2004, the Veteran filed original claims to service connection for bilateral shoulder and knee disorders, a right wrist disorder, and a liver disorder.  Service connection for the claimed disabilities was denied in an October 2004 rating decision.  The Veteran responded in October 2004 and asserted that he was in disagreement with the rating decision but did not specify the determination(s) as to which he disagreed.  Accordingly, the RO sought clarification via a November 2004 letter pursuant to 38 C.F.R. § 19.26(b) (2014).  The Veteran contacted VA in March 2005 and noted that he was denied service connection for various disabilities for failing to report for an examination.  He requested that an examination be scheduled.  Following an examination, the RO issued a July 2005 rating decision, in which the RO denied the claims, and provided notice of the rating decision to the Veteran's then-current address of record.  As the Veteran did not assert disagreement with any of the issues denied by the RO, his March 2005 contact with VA is not considered a notice of disagreement or clarification of his earlier statement indicating he disagreed with the rating decision.  See 38 C.F.R. §§ 19.26, 20.201 (2014).  Moreover, the Veteran did not file a notice of disagreement (NOD) with respect to the July 2005 rating decision nor was new and material evidence included in the record within one year of the rating decision and notification.  38 C.F.R. § 3.156(b).  As such, the November 2004 and July 2005 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been decided by a final rating decision, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In February 2011, the Veteran filed claims to reopen his claims to service connection for bilateral shoulder and knee disorders, a right wrist disorder, and a liver disorder.  In August 2011, the RO denied the Veteran's claims.  The Veteran appealed that denial to the Board. 

The relevant evidence of record considered by the RO in its final July 2005 rating decision consisted of the Veteran's STRs, which document that the Veteran's wrists, shoulders, and knees were found to be normal upon entry into service, that the Veteran was treated on multiple occasional during service for wrist, shoulder, and knee pain, that the Veteran reportedly broke both wrists prior to service, and that the Veteran reported elevated liver function tests prior to discharge from service.  In July 2005, the record also contained an April 2005 VA compensation examination report which notes the Veteran's complaints of shoulder, knee, and wrist pain and which notes his reported history of elevated liver function tests.  The examiner indicated that the Veteran's orthopedic complaints "may be directly related to his service[.]"  Subsequent x-rays indicated normal shoulders and an abnormal right wrist.  An x-ray report of the knees was not included in the claims file.  The April 2005 report also indicates that the Veteran stated that his liver function tests had been "completely stable" for the past several years.   

Based on the evidence of record in July 2005, the RO denied service connection for bilateral shoulder and knee disorders, a right wrist disorder, and a liver disorder.  38 C.F.R. § 3.303.  Again, the July 2005 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the February 2011 claim to reopen service connection (i.e., since the July 2005 rating decision).  The relevant evidence that has been added to the record consists of medical evidence from an army hospital dated between 2005 and 2013, which documents treatment the Veteran has received for orthopedic and arthritic pain and arthralgias, and documents an elevated liver function test in 2005, as well as a diagnosis of hepatitis in May 2005; a July 2011 VA compensation examination report which found the Veteran's shoulders and knees to be normal, which noted residuals of wrist fracture, but which stated that the left wrist was not aggravated during service, and which notes the history of elevated liver function tests, but which does not indicate any testing for such a disorder; a July 2013 letter from the Veteran's treating physician's assistant, who states that the Veteran has "persistent arthralgias" in his shoulders, knees, and wrists, notes in-service wrist fractures, indicates degenerative changes in the shoulders, and states that years of parachute jumping in the military "could certainly be the source" of his orthopedic problems; and lay statements from the Veteran in which he asserts that his experience as an army ranger, particularly while parachuting and landing, led to his shoulder, knee, and wrist problems, and that he has had elevated liver function tests since 2011 which, in his opinion, relate to sarcoidosis (an issue addressed in the remand section below).         

This information is certainly new evidence in the claims file.  It has been included in the claims file since the July 2005 rating decision and notification.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the July 2013 letter from the Veteran's treating physician's assistant (at an army hospital) to be material evidence as this letter provides evidence (albeit slight) of a possible medical nexus between service and the current shoulder, wrist, and knee disorders.  The Board also finds the Veteran's testimony before the Board to be material inasmuch as he provided detailed information regarding the rigors of his service as an army ranger, evidence which was absent in the record when the issues were originally denied in July 2005.  The Board also finds material the Veteran's lay assertions that liver function tests since 2011 have been elevated.  Moreover, hepatitis was diagnosed in May 2005.  

Prior to the July 2005 rating decision, the record lacked nexus evidence - lay or medical - relating service to current disorders and a diagnosis of a liver disorder.  By contrast, in conjunction with the February 2011 claims to reopen, the record now contains medical nexus evidence, a diagnosis pertaining to the liver, and extensive lay statements from the Veteran, which detail incidents in service and detail his rationale for why he feels the disabilities should be service connected.    

The Board recognizes that the Veteran is a lay person who is not qualified to comment on complex medical issues involving diagnosis and etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, lay testimony may be competent on matters involving observable symptomatology, such as the pain and limitation that are at issue in the orthopedic claims on appeal.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Indeed, the new lay evidence tends to prove elements of the claims particularly when considering the statements in light of the STRs which clearly document relevant in-service problems.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for shoulder, wrist, knee, and liver disorders.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).    

As such, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for shoulder, right wrist, knee, and liver disorders are reopened.  

These claims will be remanded for additional medical inquiry.  See Shade, supra.    


ORDER

The appeal regarding the claim to reopen service connection for an acquired psychiatric disorder is dismissed.

The appeal regarding the claim to reopen service connection for residuals of a concussion is dismissed.

New and material evidence having been received, the claim for service connection for a right wrist disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a liver disorder is reopened; to this extent, the appeal is allowed.

  
REMAND

A remand is warranted for additional medical inquiry into the claims to service connection for disorders of the neck, bilateral wrists, bilateral shoulders, bilateral knees, lower back, liver, and eyes, and for ED and sarcoidosis.  

With regard to the orthopedic and eye disorders, the record establishes that the Veteran has current disorders, and the record establishes that he experienced complaints of pain during service.  The Veteran should be provided with adequate VA compensation examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The Board notes that the July 2011 VA examiners addressed certain of these issues.  However, in several respects the reports are not adequate - e.g.'s, the report addressing the eyes comments on whether an eye disorder relates to sarcoidosis, but not whether the disorder relates to active service; the report addressing orthopedic disorders finds no current disorders, which is contradicted by recent army hospital treatment records and the July 2013 letter from the Veteran's treating physician's assistant; the July 2011 report and opinion does not address the proper criteria in deciding whether a pre-service left and right wrist injuries were aggravated during service.     

With regard to the claim for ED, another medical opinion is warranted.  In a January 2012 VA report, the examiner indicated that the Veteran's ED was not due to his hypertension medication.  However, the examiner did not indicate whether ED was secondary to service-connected hypertension itself (as the Veteran has asserted), whether ED is secondary to service-connected hypothyroidism (as the examiner implied in the report), or whether the disorder is directly related to active service.  38 C.F.R. §§ 3.303, 3.310.      

With regard to the liver and sarcoidosis claims, the record is not clear whether the Veteran had been diagnosed with these disorders during the appeal period ( i.e., since February 2011).  Certain medical evidence from an army hospital indicates the diagnosis of sarcoidosis and a liver disorder in 2005.  By contrast, the July 2011 VA examiner indicated no sarcoidosis and no liver disorder.  A VA compensation examination should be conducted into whether the Veteran has these disorders now and, if not, whether he has had them at any time since his claims for service connection in February 2011.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   	
Moreover, the medical evidence of record documents that the Veteran has been diagnosed during the appeal period with residuals of a left wrist fracture and with degenerative changes in the cervical spine.  The July 2011 VA examination report (including x-ray reports) notes these disorders as do the July 2013 letter from the Veteran's treating physician's assistant, a February 2011 army hospital x-ray report of the neck, and a November 2012 army hospital treatment record.  The Veteran's STRs indicate neck and left wrist injuries during service.  Records dated in October 1992 and May 1993 indicate treatment for an in-service left wrist fracture.  Records dated in 1995 indicate an x-ray of the neck to rule out fracture, while September 2002 records indicate treatment for neck pain.  

The Board further notes that the Veteran is presumed to have entered service in sound condition despite indications of a pre-service left wrist injury.  The Veteran indicated in his December 1983 enlistment report of medical history that he fractured his left and right forearms prior to service.  However, the physician comment section of the report indicates "[c]omplete recovery[,]" and the December 1983 enlistment report of medical examination notes the Veteran's upper extremities as normal.  Again, further medical inquiry is warranted.

The July 2011 VA examiner initially indicated that a nexus opinion regarding cervical spine degenerative disc disease would be speculative.  Further, the examiner noted that STRs did not indicate a chronic neck problem during service, and stated that the degenerative changes in the neck could be due to aging or genetics.  Nevertheless, the examiner later stated that the current neck problems could be due to "physical activities such as parachuting."  The Veteran's army hospital treating physician's assistant also offered speculative nexus evidence in the July 2013 letter to VA.  After noting the cervical spine degenerative changes and residuals of left wrist injury, she cited the Veteran's "airplane jumps along with the usual rigors of active duty" and stated that the military experience "could certainly" be the source of the Veteran's pain. 

Any currently outstanding VA treatment record should be included in the claims file.  Further, the Veteran should be provided with an opportunity to submit any currently outstanding army hospital treatment records, or to authorize VA to request and obtain such records.  The most recent army hospital records are dated in July 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records that may be outstanding.  

2.  Request that the Veteran provide or identify any additional evidence that is related to his claims, to include any pre-service treatment records pertaining to his wrists and any outstanding records pertaining to his treatment at army hospital(s).  Attempt to obtain any outstanding records provided that the Veteran authorizes their release.  

3.  Schedule the Veteran for appropriate VA compensation examinations.  Any indicated tests should be accomplished.  Each examiner should review the claims folder to include any newly associated records obtained as a result of this remand.  Each respective examiner should then address the following inquiries: 

		Shoulders, Knees, Lower Back, Neck

(a).  Is it at least as likely as not (probability of 50 percent or greater) that a diagnosed shoulder, knee, neck or back disorder began in or is related to an injury or disease during active service?  

(b).  Is it at least as likely as not (probability of 50 percent or greater) that arthritis of the shoulders, knees, neck or back first manifested within the first year of the Veteran's discharge from active duty in March 2004? 

In answering the questions above, accept as true the Veteran's assertions that he injured his shoulders, neck, knees, and lower back during active service.  In doing so, attention is directed to the complaints of pain noted in the STRs (including May and June 1997 reports of right shoulder pain, August 1992 report of right knee pain, and November 1985 report of left knee pain), the August 2011 Tricare diagnosis of arthritis with notation of pain in the knees, back and shoulders, and the Veteran's testimony before the Board in June 2013.   

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

		Right and Left Wrist

(a).  Is it clear and unmistakable (obvious, manifest, and undebatable) that a right or left wrist injury or disease pre-existed commencement of active service in March 1984?  

(b).  If it is clear and unmistakable that a right or left wrist disorder pre-existed active service, is it (1) clear and unmistakable that a pre-existing right or left wrist disorder WAS NOT aggravated (i.e., permanently worsened) during service, and (2) is it clear and unmistakable that any increase in disability in the right or left wrist disorder during service was due to the natural progress of the disorder?  

(c).  If a response to (a) or (b) above is negative, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current right or left wrist disorder began in or is related to an injury or disease during active service. 

Please note that the December 1983 enlistment report of medical examination notes the Veteran's wrists as normal and is entirely devoid of any information regarding a wrist disorder, but that the December 1983 enlistment report of medical history notes a pre-service right and left forearm fracture, and the right wrist fracture necessitated surgery and a pin placement, but both had "complete recovery" by the time of service commencement according to the examiner.   

In answering the questions above, accept as true the Veteran's assertions that he injured his wrists during active service (see, e.g., October 1992 service treatment record).  In doing so, consider the complaints of pain noted in the STRs, and consider the Veteran's testimony before the Board in June 2013.   

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Eyes  

(a).  What are the Veteran's diagnosed eye disorders?  The examiner's attention is directed to the diagnoses of dry eye syndrome and conjunctivitis in February and March 2011 Tricare records and notation of blepharitis in his Tricare problem list.  

(b).  Is it at least as likely as not (probability of 50 percent or greater) that an eye disorder (other than refractive error) began in or is related to an injury or disease during active service?  

In answering the questions above, please note the August 1986 and March 1991 STRs noting eye discomfort, and the Veteran's lay assertions regarding his eyes at the June 2013 Board hearing.  

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

		ED

(a).  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed ED began in or is related to an injury or disease during active service?  

(b).  If the response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed ED is due to or caused by the service-connected hypertension or hypothyroidism disorders?     

(c)  If the answer to (a) and (b) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the Diagnosed ED is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

		Sarcoidosis, Liver

(a).  Does the Veteran currently have sarcoidosis and/or a liver disorder or residuals thereof?  The examiner's attention is directed to a May 2005 Tricare record diagnosing hepatitis and sarcoidosis.  

(b).  If the answer to (a) is negative, is it at least as likely as not (probability of 50 percent or greater) that the Veteran had either disorder or both, or residuals thereof, at any time since approximately February 2011?

(c)  If sarcoidosis and/or a liver disorder is identified at any time since approximately February 2011, is it at least as likely as not (probability of 50 percent or greater) that the disorder at issue began in or is related to an injury or disease during active service?  

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer an opinion without resorting to speculation, please provide an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


